     Case 2:14-cv-01986-ILRL-JVM Document 174 Filed 12/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                      *               CIVIL ACTION NO.: 14-01986
                                    *
VERSUS                              *               JUDGE (SECTION “B”)
                                    *               IVAN L.R. LEMELLE
WALTER P. REED, ET AL               *
                                    *               MAGISTRATE (1):
                                    *               JANET VAN MEERVELD
* * * * * * * * * * * * * * * * * * *

              DEFENDANT’S MOTION FOR PROTECTIVE ORDER
          AND TO LIMIT THE SCOPE OF PLAINTIFF’S DEPOSITION OF
         FORMER ASSISTANT DISTRICT ATTORNEY LEIGH ANNE WALL

       This motion is submitted on behalf of defendant, Walter P. Reed, in his former official

capacity as District Attorney for the 22nd Judicial District of Louisiana (the “D.A.”), who moves

to issue a Protective Order limiting the scope of former Washington Parish Assistant District

Attorney Leigh Anne Wall’s deposition to the remaining claims in this matter; namely, those set

forth in “Count II” and “Count III” of the First Amended Complaint (Rec. Doc. 23) and, more

specifically, prohibiting inquiry into the matters set forth in paragraph 60 of Magee’s First

Amended Complaint.

       For the reasons more fully set forth in the accompanying memorandum, this motion

should be granted.

                                                    Respectfully submitted:
                                            By:     s/ Alex L.M. Ducros__________________
                                                    ALEX L.M. DUCROS (Bar No. 32128)
                                                    Assistant District Attorney
                                                    21454 Koop Drive, Suite 2G
                                                    Mandeville, Louisiana 70471
                                                    Phone:         (985) 898-3427
                                                    Facsimile:     (985) 867-5124
                                                    Counsel for Defendant, Walter P. Reed,
                                                    In his former official capacity as
                                                    22nd Judicial District Attorney


                                           Page 1 of 2
     Case 2:14-cv-01986-ILRL-JVM Document 174 Filed 12/20/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I do hereby certify that on December 20, 2019, a copy of the foregoing Motion for

Protective Order and to Limit the Scope of Plaintiff’s Deposition of Former Assistant

District Attorney Leigh Anne Wall was filed electronically with the Clerk of Court using

the CM/ECF system. Notice of this filing will be sent to all counsel of record by

operation of the court’s electronic filing system.

                                             By:     s/ Alex L.M. Ducros_________________
                                                     ALEX L.M. DUCROS (Bar No. 32128)




                                            Page 2 of 2
